Citation Nr: 1718213	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury and surgery.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina, which denied the Veteran's request to increase his disability rating for his service-connected residuals of left knee injury and surgery in excess of 10 percent.  

The matter was previously before the Board in August 2014, at which time the Board recognized that the Veteran, through statements made in support of his increased rating claim, raised the issue of entitlement to a TDIU.  The Board remanded both issues for additional development and RO adjudication.  They have been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's left knee disability was manifested by complaints of pain; objective findings included flexion to no worse than 70 degrees even with pain and following repetition, and extension to no worse than 0 degrees even with pain and following repetition, with no evidence of instability in any plane, no subluxation, no joint "locking," and no ankylosis.

2. The Veteran is not rendered incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability.

CONCLUSIONS OF LAW

During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2016).

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Compliant notice was provided in June 2011 and August 2015, apprising the Veteran of what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of TDIU, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Veteran's service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran has not identified any additional evidence that needs to be obtained.  In addition, the Veteran was afforded VA examinations in July 2011, January 2013, April 2015, and February 2017 to address the severity of the left knee disability.  The latter two examinations also addressed the occupational impact of the Veteran's service connected disabilities.  38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The VA examinations fully address the relevant rating criteria and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  

The Board also notes that the Veteran is not prejudiced by not obtaining a single opinion addressing the collective impact of his service-connected disabilities on his employability.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Indeed, following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) clarified in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion as the opinions of record adequately addresses the impact of such on his employability.  Therefore, the Veteran is not prejudiced by the Board's reliance on the conclusions reached in the VA examinations already of record.

Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Entitlement to an evaluation in excess of 10 percent for a left knee disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).  

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In this case, the Veteran's left knee disability is assigned a 10 percent disability rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59, which allows for the assignment of the lowest compensable rating for limitation of motion available for a joint if there is acknowledged painful motion, even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code. Burton, supra.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion, the lowest compensable rating for limitation of motion is 10 percent. Thus, this rating was assigned for the Veteran's painful motion of the left knee.  See Deluca, 8 Vet. App. 202.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran is service-connected for residuals of injury to the meniscus structure of his left knee, and subsequent surgery, in 1984.  Here, the Veteran's increased rating claim for his left knee disability was received in May 2011.  VA treatment records from that month show no deformity, no instability in any plane, normal patellar tracking, and no visible swelling.  The Veteran did, however, demonstrate tenderness to palpation.  VA treatment records from July 2011 show complaints of frequent "popping," in the left knee, but no catching or locking.  These records show the Veteran's soft tissues were normal, with no joint effusion.  

The Veteran received a VA examination in July 2011, where he ambulated with a slight limp, but without an assistive device.  The examiner noted some tenderness to palpation and some crepitus.  Range of motion testing revealed extension to 0 degrees, with pain, and flexion to 110 degrees, with pain.  The examiner confirmed that the Veteran denied flare-ups.  He elaborated, "[t]he Veteran denies any joint related subjective complaints, uses no joint related assistive devices has no joint condition [that] effects his ability to function in his usual occupation or routine daily activities, [and] has no DeLuca criteria [such as pain, weakness, incoordination, or fatigability,] on repetitive testing of active [range of motion,] [and] denies flare-ups."  

VA treatment records from December 2011 show ongoing complaints of knee discomfort, exacerbated by climbing stairs.  However, range of motion testing confirmed full extension, and flexion to 120 degrees.  Providers confirmed the Veteran's knee was stable in every plane.  April 2012 treatment records show the Veteran was "set up for outpatient physical therapy but did not go as ordered."  He demonstrated full 5/5 strength in his lower extremities.

The Veteran was afforded another VA examination in January 2013.  At this examination, he complained of flare-ups occurring 10 to 20 times per day, lasting from 3 to 4 minutes at a time, during which he ceases activity.  The Veteran confirmed that his knee occasionally swells, grinds, and pops, but does not lock. Range of motion testing confirmed flexion to 140 degrees or greater, and extension to 0 degrees.  There was no evidence of painful motion with range of motion testing.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and post-test range of motion testing revealed no change in degree of flexion or extension.  However, the examiner opined that the Veteran experienced a degree of loss of function due to pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was no evidence of subluxation or instability.  The Veteran was noted to occasionally use a knee brace.  The examiner concluded the Veteran's knee disability rendered him "unable to walk more than a few minutes; unable to stand more than 5 minutes and unable to sit more than 20 minutes," adding he must "avoid stairs, [and is] unable to squat or kneel."  

February 2014 VA treatment records show ongoing pain complaints, the Veteran relating he experienced periodic swelling and had recently fallen while climbing stairs.  He received a methylprednisone injection to manage pain and inflammation in his left knee.

Another VA examination was conducted in April 2015.  Range of motion testing revealed flexion to 70 degrees and extension to 0 degrees.  There was no loss of function or range of motion after repetitive use.  The Veteran denied flare-ups, and demonstrated full 5/5 strength in his lower extremities.  There was no tenderness to palpation of the left knee.

A final VA examination was held in February 2017.  The Veteran again denied flare-ups, and did not report loss of function or additional impairment of the joint with repeated use over time.  Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees.  Examination notes read, "pain noted on exam but does not cause functional loss."  There was no evidence of pain with weight-bearing, no tenderness to palpation, and no additional loss of range or function with repeated use.  There was no evidence of knee joint instability in any plane, nor of subluxation or ankylosis.  The Veteran demonstrated full 5/5 strength with both flexion and extension.  There was no evidence of pain on passive range of motion.  Because the Veteran confirmed the absence of flare-ups, the examiner was unable to speculate about any additional degree of loss of function in the case of flare-ups.  He did, however, opine that the Veteran would not experience additional pain, weakness, fatigability or incoordination with repeated use over time.  

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the left knee disability because no compensable degree of limitation of motion in extension or flexion has ever been demonstrated on objective testing.  In other words, the Board finds that the Veteran's left knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As noted, the award of a 10 percent rating was based instead on the Veteran's reported symptoms including pain on motion.  See Deluca, 8 Vet. App. 202.  The Veteran is not entitled to a 20 percent disability rating during this time period under Diagnostic Code 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the left leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there is no objective evidence of instability or subluxation due to the service-connected disability, nor of ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  Rather, the evidence of record, as summarized above, shows the Veteran has no knee instability.  Further, the Veteran has consistently denied joint "locking."  Hence, there is no evidence of record documenting findings that meet the requirements for a higher evaluation under Diagnostic Codes 5258, 5257 or 5256.  

The Board has carefully considered the Veteran's numerous lay statements and the January 2013 examiner's assertions that the Veteran was limited in standing, walking, sitting and climbing stairs.   In a December 2011 statement in support of his claim for increased evaluation, the Veteran contended his knee condition "has gotten worse every year," complaining of daily pain.  Numerous other statements of record confirm the Veteran experiences daily knee pain, exacerbated by movement, particularly climbing stairs, and worsening at night.  However, the Board notes that the Veteran's painful motion and pain on use are already contemplated by the Veteran's 10 percent rating, as explained above.

The Board has considered the statements of the Veteran as to the severity of his left knee disability during the period of this appeal.  He is certainly competent to report that his symptoms are worse or observable symptoms.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. 
In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is currently service-connected for residuals of left knee injury and surgery, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling, hearing loss, rated as noncompensable; and residual surgical scars on the left knee, rated as noncompensable.  The threshold criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation pursuant to 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), referral to the Director of Compensation Service for extra-schedular consideration requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2016).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran claims that he is unemployable as a result of his service-connected left knee disability.  He argues that he lost a job he had held for many years due to his inability to climb stairs.  Statements submitted during the appeal period indicate the Veteran believes himself incapable of securing new employment due to his physical limitations.  

The medical evidence regarding the Veteran's employability consists of VA treatment records and examination reports.  These pieces of medical evidence show that the Veteran has been treated for a left knee disability that has resulted in limitations to his physical ability, including limitations to the ability to stand, walk, or sit for prolonged periods.  

At his January 2013 VA examination for his claim for an increased evaluation for his left knee disability, the Veteran related that he had been out of work for approximately one year, in part due to his inability to climb stairs at his job as a manager of an auto parts store.  The examiner noted that the results of the examination indicated the Veteran was unable to walk more than a few minutes, unable to stand more than five minutes, and unable to sit more than twenty minutes without changing position, adding he is unable to squat or kneel, and should generally avoid stairs.

The April 2015 VA examiner opined that the Veteran's "current left knee condition does render him unable to seek and maintain a substantially gainful physical type of employment," but added that the Veteran "should be able to seek and hold a light physical or sedentary type of employment."  He added that a review of the Veteran's work history shows that his work in auto parts management constituted a combination of sedentary and physical work, adding that the Veteran confirmed that he was currently gainfully employed.  The examiner concluded that the Veteran's left knee disability permitted work at a sedentary job "without any difficulty."  

The February 2017 VA examiner agreed that the Veteran's left knee condition precluded the performance of physically rigorous work, but permitted him to engage in sedentary work.  The examiner opined that the Veteran could sit for up to ten minutes before requiring a change of position, and that he could occasionally stand and walk, given adequate rest breaks, and could occasionally climb stairs, concluding "[the Veteran] is capable of work with significant accommodation or positioning and frequent rest breaks."  
Hence, two VA examiners independently concluded that the Veteran's knee disability, while limiting, did not render him unemployable.  Further, the Board also notes that the Veteran appears to have worked for most of the appeal period, which while not dispositive, strongly suggests he is not unemployable.  See, e.g., April 2015 VA examination notes.

The Board does not doubt that the Veteran's service-connected disabilities cause him significant discomfort and have an effect on his employability, as evidenced by his 20 percent combined rating.  However, the Board finds that the weight of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment, warranting referral for extraschedular consideration.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.

Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented at any point during the appeal period and referral to the Director is not warranted. 

ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury and surgery is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


